
	

113 S2375 IS: Colorado News, Emergency, Weather, and Sports Act of 2014
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2375
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Udall of Colorado (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Communications Act of 1934 to facilitate paid television service in certain counties,
			 and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Colorado News, Emergency, Weather, and Sports Act of 2014.
		2.Facilitating delivery of relevant television programming to unserved consumers(a)In generalSection 341(a) of the Communications Act of 1934 (47 U.S.C. 341(a)) is amended—(1)in paragraph (1)(A), by striking in the county on January 1, 2004; or and inserting the following: “in the county—(i)on January 1, 2004, in the case of a county described in paragraph (3)(A); or(ii)on January 1, 2014, in the case of a county described in paragraph (3)(B); or; and(2)in
			 paragraph (3)—(A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 adjusting the margins accordingly;(B)in the matter preceding clause (i), as redesignated, by striking means any 1 of 4 counties that— and inserting the following: “means—(A)any 1 of 4 counties that—; and(C)by striking the period at the end and inserting  the following: “; or(B)any 1 of 2 counties that—(i)are all in a single State;(ii)on January 1, 2014, were each in designated market areas in which the majority of counties were
			 located in another State; and(iii)as a group had a combined total of 27,540 television households according to the U.S. Television
			 Household Estimates by Nielsen Media Research for 2013–2014..(b)Conforming amendmentSection 122(a)(4)(C) of title 17, United States Code, is amended—(1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the
			 margins accordingly;(2)in the matter preceding clause (I), as redesignated, by striking In the case of and all that follows and inserting the following: “In the case of—(i)that State in which are located 4 counties that—;(3)in subclause (II), as redesignated, by adding or at the end;(4)by inserting after subclause (II), as redesignated, the following:(ii)that State in which are located 2 counties that—(I)on January 1, 2014, were in local markets principally comprised of counties  in another State, and(II)had a combined total of 27,540 television households, according to the U.S. Television Household
			 Estimates by Nielsen Media Research for 2013–2014,; and(5)by inserting before the period at the end the following: , in the case of the State described in clause (i), or on January 1, 2014, in the case of the State
			 described in clause (ii).
				
